Citation Nr: 1524411	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  10-33 783	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to December 15, 2008, for the award of a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from January 2002 to July 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2009 of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for an increased rating for PTSD (100 percent), effective January 13, 2009.  A subsequent rating decision in June 2010 granted an earlier effective date of December 15, 2008.  During the pendency of his appeal, the Veteran has moved to Arizona, and the Phoenix, Arizona, RO has assumed jurisdiction over his claim.

In October 2013, the Board remanded the Veteran's claim in order that he could be scheduled for a hearing before a member of the Board.  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is in the Veteran's file.  As the Veteran's requested hearing has now been held, all directives from the Board's October 2013 remand have been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At the hearing, the Veteran's representative was characterized as being from a state veterans service organization (VSO).  However, the same representative is actually from the national VSO listed on the title page as the proper power of attorney was submitted in that regard.


FINDINGS OF FACT

1.  The Veteran sought an increased rating for PTSD in a November 2006 claim.  His claim was denied in a June 2007 rating decision.  Though the Veteran filed a notice of disagreement, he did not file a substantive appeal following a May 2008 statement of the case.  His next communication with VA was a July 2009 claim for an increased rating.  

2.  The Veteran was hospitalized at a VA facility on December 15, 2008.  

3.  There is no evidence that the Veteran filed a formal or informal claim for an increased rating between May 2008 and December 2008, and it is not factually ascertainable that his disability increased within one year prior to his December 15, 2008 claim.   


CONCLUSION OF LAW

The criteria for an effective date prior to December 15, 2008, for the award of a 100 percent schedular evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.157, 3.400, 4.130 (Diagnostic Code 9411), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from the Veteran's disagreement with the effective date assigned following a grant of benefits to 100 percent for his increased rating claim.  As his claim has been substantiated and he disagrees with the downstream issue of the effective date, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided VA medical examinations in October 2009 and November 2014.  The sufficiency of these examinations is not at issue in the claim currently before the Board.  That said, these examinations are sufficient, as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Indeed, the October 2009 examination was in large part responsible for his being granted a 100 percent rating for PTSD.  

Given the foregoing, VA's duty to assist has been met.

II.  Earlier Effective Date for PTSD Rating

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157(b)(1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  38 C.F.R. § 3.400(o)(1), (2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Additionally, 38 C.F.R. § 3.157(b) provides in pertinent part that once a formal claim for compensation has been allowed, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  The date of outpatient or hospital examination or date of admission will be accepted as the date of claim.  38 C.F.R. § 3.157(b)(1).

The Veteran first sought service connection for PTSD in a May 2005 claim.  The RO granted his claim in May 2006, assigning a disability rating of 30 percent and an effective date of July 9, 2004, the day after his separation from active service.  

In November 2006, the Veteran filed a claim for an increased rating for his service-connected PTSD.  In June 2007, the RO denied the Veteran's claim for an increased rating.  The Veteran filed a notice of disagreement with this rating in October 2007, and the RO issued a statement of the case in May 2008.  No new and material evidence was received with in the remaining time to appeal.  See 38 C.F.R. § 3.156(b).  Additionally, the Veteran did not file a substantive appeal, so that rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed the claim at issue here in July 2009.  In a December 2009 rating decision, the RO increased the Veteran's rating to 100 percent, effective January 13, 2009, six months prior to the date of his claim.  In his March 2010 notice of disagreement, the Veteran contended that the effective date of the 100 percent rating should be July 9, 2004, the date after his separation from active service.  In a June 2010 rating decision accompanying the June 2010 statement of the case, the RO granted an earlier effective date of December 15, 2008 (the date of the Veteran's hospitalization at a VA facility for his PTSD) for the award of the 100 percent rating.  The Veteran filed a timely substantive appeal.  

The Veteran testified at a Board hearing in April 2015.  At that hearing, the Veteran reiterated his contention that his 100 percent rating should be effective as of the date of his discharge from service.  

Given the above summarized law and facts, the Veteran's claim could be substantiated in one of two ways: first, the evidence could show that the Veteran filed a formal or informal claim for benefits prior to July 2009; second, the evidence could show that the Veteran's PTSD met the criteria for a 100 percent rating at a factually ascertainable point between July 2008 and the currently established effective date of December 15, 2008.  Neither scenario is satisfied here.  

First, given the language of 38 C.F.R. § 3.157(b), the Veteran's December 2008 hospitalization may be used as the date of the Veteran's claim.  There is no evidence, however, of the Veteran's filing a formal or informal claim for an increased rating between the time of the May 2008 statement of the case and his December 2008 hospitalization.  Indeed, from the time of his May 2008 statement of the case until his subsequent July 2009 claim, there is no evidence of any communication from the Veteran whatsoever.  There is thus no basis to establish an earlier effective date based on a claim being filed prior to December 2008.  

Second, it is not factually ascertainable that the Veteran met the criteria for the 100 percent rating in the year prior to December 2008 (the date of his hospitalization).  In order to grant an earlier effective date on this basis, there would have to be evidence that the Veteran met the criteria for the 100 percent rating at a distinct time between December 2007 and December 2008.  See Gaston, 605 F.3d at 983.  See also 38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.  A review of the Veteran's private and VA medical records does not show any explicit evidence of an increase in disability during this time period that would allow for extending the effective date back based on his symptoms.  

The Veteran's letters and his testimony make it clear that he believes the 100 percent rating assigned should be effective as of July 9, 2004, the day after his separation from active service.  In Rudd v. Nicholson, however, it was held that a freestanding claim of entitlement to an earlier effective date would vitiate the rule of finality and as such is not proper.  20 Vet. App. 296, 297-300 (2006).  The only means by which to potentially obtain an earlier effective date following a final denial would be to challenge such denial based on clear and unmistakable error (CUE).  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [CUE, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

The Veteran is free to file a request to revise based on CUE with regard to the May 2006 decision that granted service connection and assigned a 30 percent disability rating, or with the June 2007 rating decision that denied a disability rating in excess of 30 percent.  That being said, as no such request has been filed here even with a sympathetic reading of the record, and as the RO has not addressed such a matter in the first instance, the Board does not have jurisdiction to consider any such CUE request at this time.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006). 

In sum, the prior decision is final, there is no subsequent claim earlier than the December 2008 hospitalization, and the increase to 100 percent is not factually ascertainable prior to that date as well.  Thus, preponderance of the evidence is against the claim for an earlier effective date for the Veteran's 100 percent rating for PTSD; there is no doubt to be resolved; and an earlier effective date for the Veteran's 100 percent rating for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

An effective date prior to December 15, 2008, for the award of a 100 percent schedular evaluation for PTSD is denied.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


